Citation Nr: 0635291	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-45 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 
1995, for an award of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) during the period from 
June 1, 1995, to March 30, 1997.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU) during the 
period from June 1, 1995, to March 30, 1997.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a June 2003 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a July 2002 decision of the Board, which denied 
an effective date earlier than April 7, 1995, for an award of 
service connection for PTSD, as well as an evaluation in 
excess of 30 percent for post-traumatic stress disorder 
during the period from June 1, 1995, to March 30, 1997.  In 
so doing, the Court remanded the veteran's case to the Board 
for action consistent with a June 2003 Joint Motion to Vacate 
and Remand.  

In December 2003, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  
Action directed in the Board's remand, including the issuance 
of a statement of the case on the TDIU issue, has been 
completed.  In July 2006, the veteran perfected an appeal as 
to the issue of TDIU.  Thus, all three issues are before the 
Board for appellate review.  


FINDINGS OF FACT

1.  On July 10, 1995, a claim was received for service 
connection for PTSD.  There was no informal claim, formal 
claim, or written intent to file a claim prior to April 7, 
1995, the date on which the veteran was hospitalized at VA 
for PTSD.

2.  From June 1, 1995, to March 30, 1997, the veteran's PTSD 
was not manifested by more than definite impairment; there 
was no considerably impaired ability to establish or maintain 
effective or favorable relationships with people, by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were not so reduced as to result in 
considerable industrial impairment.  

3.  From November 7, 1996, through March 30, 1997, the 
veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  From June 1, 1995, to March 30, 1997, service connection 
was in effect for PTSD, rated 30 percent disabling; the 
service-connected disability was not so severe as to preclude 
the veteran from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 7, 
1995, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

2.  The criteria for an evaluation greater than 30 percent 
for PTSD for the period from June 1, 1995, to March 30, 1997, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (2005).

3.  From June 1, 1995, to March 30, 1997, the veteran was not 
unemployable solely by reason of service-connected 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In this case, the veteran was notified of the VCAA duties to 
assist by correspondence dated in November 2004 (as to Issues 
1 and 2) and November 2005 (as to Issue 3).  Consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), an August 2006 
letter to the veteran discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regard 
to effective dates and disability ratings.  The veteran's 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Consequently, consistent with controlling 
law as well as the directives in the Joint Motion on which 
the Court's 2003 Order was based, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

1.  Effective Date of Service Connection for PTSD

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

The veteran filed a statement on July 10, 1995, requesting 
service connection for PTSD.  Service connection was granted 
in a January 1996 rating decision, effective from April 7, 
1995, the date the veteran was hospitalized at a VA facility 
for PTSD.  The RO explained in the decision that it assigned 
this effective date because the hospitalization was within a 
year of the date of claim.  

As discussed in the Joint Motion, an earlier effective date 
in this case would require VA to construe a communication 
received earlier than April 7, 1995, as a claim for service 
connection.  The veteran urges that documents in the record 
dated prior to April 7, 1995, constitute unadjudicated 
informal claims and justify an earlier effective date.  
Specifically, he points to two documents submitted in 1991 
and 1992 in connection with the appeal of his pension claim 
filed in 1989, as informal claims.  The Joint Motion requires 
the Board to address whether these documents are informal 
claims.  For the following reasons and bases, the Board finds 
that they are not.  Moreover, after a review of the record, 
and for the following reasons, the Board finds no basis for 
an earlier date for service connection for PTSD.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The Board finds no identifiable formal or informal claim for 
service connection for PTSD in the record prior to April 7, 
1995.  The veteran's October 1991 statement was not an 
informal claim for service connection for PTSD.  The document 
was submitted during the appeal of the veteran's nonservice-
connected pension case.  The document indicates the veteran 
was informing VA of the significance of certain records of 
treatment for his hypertension.  It also indicates, 
"Concerning my Emotional Problems I began treatment at the 
state facilities for Emotional Problems" in 1981.  It 
indicates that the veteran was then referred to the VA 
medical center for "stressors of war."  The veteran 
reported that he was currently receiving treatment for this 
condition and he felt this was significant to his pension 
claim and should be considered.  

The second document that the VA has been directed by the 
Court to examine is dated in April 1992 and consists of three 
pages.  It is in response to a March 1992 supplemental 
statement of the case which continued the denial of the 
veteran's pension claim.  In the document, the veteran 
indicates his continued disagreement with denial of the 
pension claim.  He noted that he was receiving treatment 
currently for emotional and physical conditions at the VA 
hospital.  The veteran reported that the evaluation of his 
pension claim did not mention he was a patient of the PCT 
Clinic for more than 18 months, and he noted he had treatment 
for 'Post traumatic Stress Disorder Condition.'  

Neither document may be construed as an informal claim for 
service connection for PTSD.  They do not request a 
determination of entitlement or evidence a belief in 
entitlement to a benefit.  They do not communicate an intent 
to apply for a benefit under the laws administered by VA.  
See 38 C.F.R. §§ 3.1(p), 3.155(a) (2005).  The Board finds, 
in the context of the rest of the evidence presented at that 
time, the statements merely relate to information that the 
veteran wished to have considered for his pension claim.  
Although a claim is defined broadly, the Board finds these 
statements, each without any follow-up communication or 
complaint or even considered together, to not be claims 
because they fails to request a determination of entitlement 
or evidence a belief in entitlement to a benefit.  

Moreover, the VA medical records referenced by the veteran 
show complaints of anxiety and irritability, relationship 
problems, and occasional reference to guilt feelings over 
Vietnam.  Clearly, the actual medical records do not 
reference and cannot be construed as claims for service 
connection for that disorder.  

Therefore, there is no communication indicating an intent to 
apply for a benefit under the laws administered by VA in 
these documents.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2005); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In light of the foregoing, the Board finds no basis for an 
effective date earlier than April 7, 1995, for the grant of 
service connection.  It is recognized that the competent 
evidence reflects the veteran suffered from mental health 
problems and possible PTSD prior to the assigned effective 
date, but the law requires that VA assign an effective date 
that is the later of the date entitlement arose or date of 
receipt of the claim.  Accordingly, an effective date earlier 
than April 7, 1995, must be denied.

2.  Increased Rating for PTSD 

The veteran seeks a higher rating than 30 percent for PTSD 
for the period from June 1, 1995, through March 30, 1997.  At 
all other relevant times, he is rated at 100 percent for 
PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When, as in this case, an appeal is taken from an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board notes that, during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for PTSD was 
changed effective November 7, 1996.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 3-2000 (April 10, 2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1995). Separate diagnostic codes identify the various 
disabilities.  A 70 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is a severe impairment in the ability 
to maintain or retain employment.  A 50 percent evaluation 
for PTSD is warranted where the social and industrial 
adaptability is considerably impaired.  A 30 percent 
evaluation is warranted where there is a definite social and 
industrial impairment. 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).
 
In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative," whereas 
the other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment.  The VA General 
Counsel concluded that the term "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
unadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A. § 7104(c) (West 1991).

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective November 7, 1996,a 70 percent 
rating requires evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships; a 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; and a 30 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (on 
and after November 7, 1996).

The old and the new criteria have been considered.  The Board 
finds that the evidence presented in support of the veteran's 
claim at no time meets the criteria for an evaluation in 
excess of 30 percent under either the old or the revised 
regulations at any time during the period at issue.  The 
Board notes that although the treatment records are replete 
with reference to anxiety and even include observations 
related to PTSD, these show no more than moderate symptoms.  
In this regard, the veteran was found to have no PTSD in a VA 
examination conducted by a board of VA psychiatrists in May 
1994.  These doctors specifically evaluated him for and found 
no PTSD.  Moreover, even when the veteran was diagnosed with 
PTSD in December 1995, the examiner noted that his Global 
Assessment of Functioning (GAF) score was 50.  A GAF score 
between 41 and 50 suggests serious symptoms or any serious 
impairment in social, occupational or school functioning.  [A 
GAF score between 51 and 60 suggests moderate symptoms OR 
moderate difficulty in social, occupational, or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV at 47 (American Psychiatric Association 1994) 
("QRDC DSM-IV").]  Further, the examiner, who reviewed the 
claims folder and diagnosed PTSD, noted that the veteran 
exhibited good impulse control, had fair insight and 
judgement, was competent, was not homicidal or suicidal, and 
had good attention and fair concentration.  

The findings on examination were consistent with those noted 
in the treatment records as to the veteran's level of 
functioning due to PTSD.  They suggest, overall, fairly 
moderate symptoms.  

A higher evaluation of 50 percent is not warranted because 
the veteran's PTSD symptoms are not shown to have resulted in 
considerable industrial impairment.  As shown above, the 
veteran's PTSD has not been described as, overall, more than 
moderate.  Moreover, his judgment and insight were fair and 
the symptoms overall did not render him incompetent.  
Although the veteran indicated that he had rage at times, he 
had good impulse control.  Occasional rage and outbursts do 
not appear have resulted in significantly reduced 
reliability, flexibility, or efficiency that caused 
considerable industrial impairment.  The word considerable 
suggests a much higher level of impairment than the moderate 
level demonstrated by the veteran's disorder.  

The evidence also fails to contain sufficient evidence to 
show that the veteran's PTSD warrants a higher evaluation 
under the criteria that came into effect on November 7, 1996, 
through March 30, 1997.  VA treatment records show no 
significant symptoms during that time period, including no 
insomnia, anxiousness, flashbacks, and depression that would 
in total warrant the 50 percent rating.  In fact, the 
evidence shows that his PTSD has overall been described as no 
more than moderate during this time period.  The symptoms 
exhibited by the veteran are more consistent with the 
criteria for no more than a 30 percent evaluation during this 
time period.

At no time have the veteran's symptoms reflected those 
contemplated in a 50 percent evaluation during this time 
period.  He was not found to have had panic attacks, and the 
evidence shows that his speech was logical and coherent, 
judgment and insight were fair, and impulse control was 
considered good.  VA treatment records indicate that the 
veteran did not exhibit symptoms of psychosis, thought, or 
mood/perception disturbances.  Since these symptoms that 
comprise the criteria for a 50 percent evaluation have been 
demonstrated, the veteran's PTSD can not be said to warrant a 
higher evaluation.

In conclusion, the Board finds that the veteran's PTSD does 
not warrant an initial evaluation in excess of 30 percent 
under either the old or the revised criteria during the time 
period at issue.  The Board has also carefully reviewed the 
evidence in view of Fenderson, but finds that the veteran's 
PTSD has not demonstrated more than a 30 percent evaluation; 
therefore, the assignment of separate ratings for separate 
periods of time within this time period is not appropriate.  
Fenderson v. West, 12 Vet. App 119 (1999).

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for PTSD for the 
time period from June 1, 1995, through March 30, 1997, the 
benefit of the doubt doctrine does not apply and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  Shipwash v. Brown, 8 Vet App 218 
(1995).

3.  TDIU

Consistent with the June 2003 Court Order and Joint Motion, 
the Board remanded this matter to the RO in December 2003 so 
that the RO could issue a statement of the case (SOC).  
Following issuance of the SOC, in which the RO denied a TDIU 
for the time period from June 1, 1995, to March 30, 1997, the 
veteran perfected an appeal with this issue.  

The Board notes that the issue is limited to the time in 
which the veteran was not rated 100 percent disabled.  The 
issue of TDIU as to any other relevant time period is moot.  
Specifically, he was rated totally disabled due to 
hospitalization from April 7, 1995, through May 1995, and as 
100 percent under Diagnostic Code 9411 for PTSD as of May 31, 
1997.

During the time period from June 1, 1995, through March 30, 
1997, service connection was in effect for PTSD, rated 30 
percent disabling.  As such, the veteran did not meet the 
percentage requirement of 38 C.F.R. § 4.16(a) (when there is 
only one disability, it must be rated at 60 percent or more).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The veteran has completed a 
high school education.  He worked for a municipal gas 
company, in construction and as a policeman for 11 years 
before retiring in 1983 due to chronic hypertension and 
cardiovascular problems according to medical documentation 
associated with his retirement proceedings, though he has 
also claimed nerves were a factor.  

During the pertinent time period, the veteran was afforded a 
VA examination, in December 1995, pertinent to the effects of 
his service-connected disability.  The veteran reported that 
his psychiatric problems started in 1981 and that they 
affected his job and his health.  Nonetheless, the examiner, 
who reviewed the claims folder and diagnosed PTSD, noted that 
the veteran exhibited good impulse control, had fair insight 
and judgement, was not homicidal or suicidal, had good 
attention and fair concentration.  The examiner did not 
specifically conclude that the veteran was unemployable 
solely due to his PTSD.  The examiner found the veteran 
competent and that his Global Assessment of Functioning was 
50.  

The competent medical evidence relevant to the time period in 
question shows that the veteran was not totally disabled and 
unemployable due to PTSD.  The Board finds the 1995 VA 
examination highly probative on this point, and there is no 
competent evidence to refute this determination.  While the 
Board understands that the veteran sincerely believes that he 
could not work due to his service-connected disability during 
that time period, there is no competent evidence to support 
the veteran's assertion.

Accordingly, for the reasons stated above, the Board 
concludes that the preponderance of the evidence is against 
the claim that the veteran is unemployable due only to 
service-connected disability from June 1, 1995 to March 30, 
1997, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b).




ORDER

An effective date earlier than April 7, 1995, for an award of 
service connection for post-traumatic stress disorder is 
denied.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder during the period from June 1, 1995, to March 
30, 1997, is denied.  

A total disability rating based on individual unemployability 
during the period from June 1, 1995, to March 30, 1997, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


